NO. 07-07-0197-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

MAY 22, 2007
______________________________

SHAUN MICHAEL RAY,

									Appellant

V.

DONNA MARIE KNIGHT,

									Appellee
_________________________________



FROM THE 47th DISTRICT COURT OF POTTER COUNTY;

NO. 51,789-A; HONORABLE HAL MINER, PRESIDING
_______________________________

ORDER DISMISSING APPEAL
 _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ. 
	Appellant, Shaun Michael Ray, has filed with this Court a letter stating that he
"prematurely filed my notice of appeal" and that "at this time I have nothing to appeal."  We
interpret it as a request to dismiss his appeal, and without passing on the merits of the
case, we grant the motion pursuant to Texas Rule of Appellate Procedure 42.1(a)(1).  The
appeal is dismissed.  Having dismissed the appeal at appellant's request, no motion for
rehearing will be entertained, and our mandate will issue forthwith.


							Brian Quinn
						          Chief Justice

g to follow a portion of this Court's instructions, appellant filed a notice for
an out-of-time appeal requesting permission for DNA testing together with a motion for DNA
testing with the District Clerk of Potter County on March 9, 2004.  Despite both documents
being directed to the attention of the 181st District Court, the district clerk erroneously
forwarded them to this Court.  
	A trial court's finding under article 64.03 or 64.04 of the Texas Code of Criminal
Procedure is appealable to a court of appeals except that in a capital case the appeal is to
the court of criminal appeals.  Tex. Code Crim. Proc. Ann. art. 64.05 (Vernon Pamph.
Supp. 2004).  However, where the trial court has not ruled on a request for DNA testing and
no appealable finding has been made, an appellate court has no jurisdiction to entertain
a motion for DNA testing.  Fry v. State, 112 S.W.3d 611, 613 (Tex.App.-Fort Worth 2003,
pet. ref'd).
	We conclude that by mailing his "Notice of Out of Time Appeal" and "Chapter 64.01
Motion for Forensic D.N.A. Testing" for filing with the District Clerk of Potter County,
appellant was attempting to proceed in accordance with our opinion of January 27, 2004. 
Thus, we direct the Clerk of this Court to forward appellant's documents to the Potter
County District Clerk for filing and further action in accordance with applicable rules and
principles of law. (1)
	Accordingly, this proceeding is dismissed for want of jurisdiction.
						Don H. Reavis
						    Justice
 
1. The Clerk of this Court shall make copies of Scott's documents to be retained in the
appellate record of this cause.